Citation Nr: 1041509	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-19 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
2, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disorder.

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to a service-connected disorder.

4.  Entitlement to service connection for a left shoulder and arm 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969, 
from March 1971 to June 1979, and from January 1983 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2007 and September 2007 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee (RO).  The Veteran testified at a June 2010 hearing 
before the undersigned sitting at the RO, a transcript of which 
is associated with the claims file.  

The issue of entitlement to service connection for diabetes 
mellitus, type 2, is addressed in the Remand portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show evidence of 
hypertension for VA purposes without a formal diagnosis of 
hypertension, of elevated risk of developing coronary artery 
disease, and of treatment for a left shoulder contusion.

2.  Hypertension, coronary artery disease, and left shoulder 
impingement are currently diagnosed.

3.  The probative and persuasive evidence of record relates the 
Veteran's coronary artery disease, on a proximate basis, to a 
service-connected disorder.

5.  The probative and persuasive evidence of record relates the 
Veteran's hypertension to his military service.

6.  The probative and persuasive evidence of record relates the 
Veteran's left shoulder and arm disorder to his military service.


CONCLUSIONS OF LAW

1.  Coronary artery disease is proximately related to a service-
connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

2.  Hypertension was incurred in active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

3.  Left shoulder impingement was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, pertinent regulations pertaining to VA's duties 
to notify and to assist were signed into law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Without deciding whether the notice and development requirements 
of these regulations have been satisfied in the present case, 
adjudication of the Veteran's claim poses no risk of prejudice to 
him, because action favorable is being taken in allowing service 
connection for the issues that are the subject of this appeal.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The benefit of the doubt rule is inapplicable when the evidence 
is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Hypertension

Service connection may also be granted for certain chronic 
diseases such as hypertension when the disease is manifested to a 
compensable degree in service or within one year of separation 
from service.  Under VA regulations, the term hypertension means 
that the diastolic blood pressure is predominantly 90 millimeters 
of mercury (mm/Hg) or greater, and isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 mm/Hg 
or greater with a diastolic blood pressure of less than 90 mm/Hg. 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension 
or isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  Id.

In this case, the evidence reflects that hypertension, as 
contemplated by Diagnostic Code 7101, existed in service.  A 5-
day screening of the Veteran's blood pressure readings was 
conducted in April 1985, resulting in the following readings: 
142/82, 138/92, 140/98, 142/98, 150/100.  As these readings 
reflect diastolic blood pressure that predominantly, in four of 
five readings, was 90 mm/HG or greater, the Board finds that 
hypertension was manifest in service.  

To the extent that the April 1985 5-day screening did not result 
in a formal finding by military physicians of a diagnosis of 
hypertension, the evidence of record further confirms that the 
inservice high blood pressure readings constituted the onset of 
hypertension in service.  A June 2007 private opinion concluded 
that based on the Veteran's service and private medical records, 
it was more likely than not that the Veteran's hypertension 
manifested while on active duty.  Similarly, a July 2009 private 
opinion letter cited to many high blood pressure readings during 
service, and inservice diagnoses of "[high blood pressure], 
uncontrolled" in May 1985, and "intermittent hypertension," in 
June 1987.  As such, the July 2009 private opinion further found, 
it was as likely as not that the diagnosis of hypertension first 
manifested during the Veteran's active duty service.  

Conversely, the May 2008 VA examiner concluded that the Veteran's 
hypertension less likely as not began in service.  While noting 
that high blood pressure was noted in isolated incidents during 
service, the 4-day blood pressure check prior to service 
separation was normotensive, and that hypertension was not 
formally diagnosed until 2000.  However, the Board does not find 
this opinion to be more than minimally probative.  It ignores the 
April 1985 service treatment record clearly reflecting 
hypertension for VA purposes, as manifested in the 5-day 
screening.  It also fails to address the many other instances, to 
include the June 1987 treatment record noting intermittent 
hypertension, as well as the notation of high blood pressure on 
the Veteran's service separation examination.  Moreover, while 
the examiner is correct in noting that hypertension was not 
formally diagnosed until 2000, there is also no documentary 
evidence showing that the Veteran was tested for, and found not 
to have, hypertension at any time between his service separation 
and the initial, formal diagnosis.  See Washington v. Nicholson, 
19 Vet. App. 362, 368-69 (2005).  Accordingly, with inservice 
evidence of blood pressure readings meeting the VA definition of 
hypertension, and the most probative opinions of record 
reflecting a favorable nexus, service connection for hypertension 
is warranted.

Heart Disorder

Service connection may also be established on a secondary basis 
for a disability that is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder is 
also compensable under 38 C.F.R. § 3.310).

The service treatment records do not show a diagnosis of coronary 
artery disease.  However, a June 1987 echocardiogram was 
abnormal.  Further, a June 1987 Coronary Artery Risk Evaluation 
showed that the Veteran's relative risk of developing coronary 
artery disease, in the following 6 years, was 6.3 times that of 
other men his age who had no risk factors.  Subsequent to 
service, private treatment records dated from June 2007 to August 
2009 reflect a history of coronary artery disease with stent 
implacement in July 2001; the May 2008 VA examination report and 
August 2009 fee-based examination report both continued the 
diagnosis of coronary artery disease.

The evidence of record does not relate the Veteran's coronary 
artery disease directly to service.  The May 2008 VA examiner 
noted that while the Veteran had an inservice history of high 
blood pressure readings, there was no history of heart disease or 
chest pains while in service.  Therefore, it was her opinion that 
the Veteran's current heart disease less likely than not began in 
service.  There are no other opinions specifically with respect 
to the relationship between the Veteran's coronary artery disease 
and his military service.  Accordingly, service connection for 
coronary artery disease, on a direct basis, is not warranted.

However, the evidence also contains a positive nexus linking the 
development of the Veteran's coronary artery disease to his 
hypertension.  Specifically, a January 2009 private opinion 
letter noted the many instances of hypertensive blood pressure 
readings documented in the Veteran's service treatment records, 
and that a diagnosis of hypertension, uncontrolled, was noted at 
the time of his service separation in 1988.  Thus, the private 
physician concluded, due to the long running mild untreated 
hypertension, it was as likely as not that the hypertension 
contributed to the Veteran's cardiac problems, resulting in 
surgery with stent placement.  A July 2009 private opinion letter 
presented essentially the same conclusion.  

As noted above, service connection may also be granted in cases 
where a nonservice-connected disorder was caused by, or 
aggravated by, a service-connected disorder.  In the decision 
above, the Board has found that service connection is warranted 
for hypertension, the disorder to which both the January 2009 and 
July 2009 private opinions link the Veteran's coronary artery 
disease.  To that end, there is no reason to find these opinions 
not probative, as they are based on a review of the Veteran's 
inservice and postservice medical evidence, to include the 
chronology of the two disorders in question.  Moreover, there is 
no other evidence to contradict the opinions' conclusions; the 
May 2008 VA examiner did not opine as to a proximate or secondary 
relationship between the Veteran's coronary artery disease and 
another disorder, to include the Veteran's hypertension.  With 
evidence showing the current existence of coronary artery 
disease, and probative opinions relating that coronary artery 
disease to the Veteran's hypertension, the relevant criteria are 
met.  38 C.F.R. § 3.310(a).  Accordingly, service connection for 
coronary artery disease, on a proximate basis, is warranted.

Left Shoulder/Arm Disorder

The Veteran's service treatment records show that in July 1977, 
he was involved in a bicycle accident in which he was hit by a 
car.  He reported constant left arm pain, which was increased 
with movement.  Physical examination found soreness and pain over 
the deltoid muscle, but x-rays were negative, and contusion of 
the left shoulder was assessed.  In May 1982, the Veteran 
complained of pain between the shoulder blades.  On the June 1987 
periodic examination, no musculoskeletal abnormalities were 
noted.

Subsequent to service, the Veteran reported at a private May 2007 
outpatient visit that he currently experienced left shoulder pain 
when he reached overhead, out to the side, or behind him; left 
shoulder impingement was diagnosed.  At the May 2008 VA spine 
examination, the Veteran recalled the details of the July 1977 
inservice bicycle accident, and reported current left arm pain.  

In addition to evidence of an inservice injury and a currently 
diagnosed disorder, the evidence of record relates the Veteran's 
left shoulder and arm disorder to his military service.  The May 
2007 private opinion concluded that it was more likely than not 
that the Veteran's left shoulder impingement was associated with 
his military injury.  No other evidence in the record contradicts 
the private physician's conclusion, and there is no documentation 
of an intercurrent injury or other evidence to suggest that the 
opinion is not probative.  Thus, with a nexus opinion relating 
the Veteran's currently diagnosed left shoulder and arm disorder 
to his military service, service connection is warranted.


ORDER

Service connection for hypertension is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.

Service connection for coronary artery disease is granted, 
subject to the applicable regulations concerning the payment of 
monetary benefits.

Service connection for left shoulder impingement is granted, 
subject to the applicable regulations concerning the payment of 
monetary benefits.




REMAND

The United States Joint Services Records Research Center (JSRRC) 
has previously indicated that herbicides were sprayed in Thailand 
for test purposes in the early and mid-1960s in remote jungle 
areas.  The record reflects that the Veteran's active service 
included the period January 1966 to May 1969, during which time 
he had 11 months of overseas service.  At his June 2010 Board 
hearing, he reported that he was stationed at Ubon Air Force Base 
in Thailand from December 1967 to December 1968.  However, it is 
not clear whether the Veteran's unit served in the area of 
Thailand where herbicides were sprayed.  In order to properly 
assess the Veteran's claim, the exact location of the Veteran's 
unit in Thailand, and whether that was an area in which 
herbicides were sprayed, must be determined.  

The Board also notes that the Veteran's service treatment records 
for the period January 1966 to May 1969, as well as his service 
personnel records for all periods of active service, are not of 
record.  Review of the claims file reveals that in November 2004, 
the Veteran requested that his claims file be transferred from 
the St. Louis RO to the Waco RO.  A May 2007 letter from that 
National Personnel Records Center (NPRC) indicates that the 
service treatment records from that first period of service had 
been previously transferred to an RO, but a October 2008 printout 
from the NPRC reflects that the service treatment records for 
that period were forwarded to the St. Louis RO in June 2007.  
Prior to appellate review, an additional search for these records 
must be made.

Accordingly, the issue of entitlement to service connection for 
diabetes mellitus, type 2, is remanded for the following actions:

1.  Contact the NPRC and request that they 
provide the entirety of the Veteran's 
service personnel records, for all periods 
of service (January 1966 to May 1969, 
March 1971 to June 1979, and January 1983 
to July 1988), as well as copies of the 
Veteran's service treatment records for 
the period of service from January 1966 to 
May 1969.  If any of these records are 
unavailable, ask the NPRC to formally 
indicate this in a memorandum, and contact 
the St. Louis RO to determine if that 
location may also have the copy they were 
to have allegedly received in June 2007.  
Associate all records received with the 
Veteran's claims file.  If any records are 
not received, issue a formal finding of 
unavailability memorandum and associate it 
with the Veteran's claims file.

2.  Contact the NPRC, JSRRC, or other 
agency that may assist in determining 
where in Thailand the Veteran served from 
December 1967 to December 1968, and ask 
that they provide information about 
whether that area was one in which 
herbicides were sprayed or otherwise 
present.  Associate the response of the 
agency with the claims file.

3.  After undertaking the development 
above, readjudicate the Veteran's claim.  
If any benefit sought on appeal remains 
denied, provide a supplemental statement 
of the case to the Veteran and his 
representative, and an appropriate period 
of time in which to respond.  Thereafter, 
return the appeal to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


